 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPonn Distributing, Inc. and Cott Corporation, as aSuccessor and Retail, Wholesale and DepartmentStore Union, AFL-CIO. Case 1-CA-7971September 23, 1977SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn May 4, 1973, the National Labor RelationsBoard issued its Decision and Order' in thisproceeding, finding that the Respondent, PonnDistributing, Inc., herein called Ponn, engaged inand was engaging in unfair labor practices inviolation of Section 8(a)(5), and (3), and (1) of theAct and ordering that it cease and desist therefrom;offer reinstatement to and make whole for loss of payemployees Donald Dinneen and Raoul Mathieu;and, upon request, bargain collectively with Retail,Wholesale and Department Store Union, AFL-CIO,herein called the Union, as the exclusive representa-tive of all employees in an appropriate unit. Enforce-ment of the Board's Order was granted on November15, 1973, by the United States Court of Appeals forthe First Circuit.2On April 11, 1975, the Regional Director forRegion I issued a Notice To Show Cause why CottCorporation, herein called Cott, should not be foundto be Ponn's successor and obligated to remedy thelatter's unfair labor practices. On May 13, 1975, theRegional Director, having determined that issuesraised by Cott's reply to the notice could best beresolved by a hearing, issued a notice of supplemen-tal hearing. On May 14, 1975, he issued an erratumto the notice of supplemental hearing. Cott and theUnion were duly served with copies of all notices.On May 27, 1975, Cott filed a motion to quash thenotices with respect to Cott Corporation (assertingthat Cott was being improperly made a party in thisproceeding) to which the General Counsel filed areply and opposition on June 10. On June 16, 1975,Cott filed a response to the General Counsel's replyand opposition. On June 24, 1975, AdministrativeLaw Judge Arthur Leff issued an Opinion and Orderdenying Cott's motion to quash. Cott did not requestspecial permission to appeal that ruling to the BoardI 203 NLRB 482.The court's decision was unpublished.:' A representative for Cott signed the stipulation and motion onNovember 29, 1976, and the amendment to the stipulation of facts onDecember 9, 1976, and representatives for the Union and the GeneralCounsel signed all three documents on January 17 and 18. 1977.respectively.' The attached documents consist of: Exh. A -('ott's December 13.1974, letter, which accompanied checks for backpay to Dinneen andMathieu, sent to Regional Director Fuchs; Exh. B May 6, 1974, letter from232 NLRB No. 43and, in the stipulation of facts, signed by a represen-tative of Cott on November 29, 1976, Cott waived"any procedural defects raised in its Motion."On various dates, the last being January 18, 1977,Cott, the Union, and the General Counsel enteredinto a stipulation of facts, a motion to transfer theproceeding to the Board, and an amendment to thestipulation of facts.3In the motion, the parties agreedthat the motion, stipulation of facts, and exhibitsattached thereto4constitute the entire record in thisproceeding; that no oral testimony was necessary ordesired by any of the parties; that the parties waiveda hearing before an Administrative Law Judge, themaking of findings of facts and conclusions of law byan Administrative Law Judge, and the issuance of anAdministrative Law Judge's Decision; and that theparties desired to submit the case directly to theBoard for decision. By order dated February 16,1977, the Board approved the stipulation, transferredthe proceeding to itself, and set a date for the filing ofbriefs. Thereafter, timely briefs were filed by theGeneral Counsel and Cott.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record herein,as stipulated by the parties, as well as the briefs, andmakes the following findings and conclusions.FACTSI. JURISDICTIONPonn, a Massachusetts corporation whose principaloffice and place of business was located at 2 MillStreet, Leominster, Massachusetts, was engaged inthe distribution to various retail customers ofbeverages manufactured by Cott in western Massa-chusetts. On November 11, 1973, Cott canceledPonn's distributorship and foreclosed on its securityinterest in Ponn's assets, and the next day Cottcommenced to distribute its own beverages over theterritory previously served by Ponn. As of the date itsigned the stipulation of facts herein, Cott servedsubstantially all the customers previously serviced byPonn, plus a substantial number of additionalcustomers. On the basis of our original Decision andOrder in this proceeding, wherein we concluded thatCott's counsel to the Union, denying that Cott was the successor of Ponn;Exh. C--Regional Director Fuchs' Notice To Show Cause, dated April II,1975; Exh. D-letter of April 25, 1975, from Cott's counsel to the RegionalDirector in response to the Notice To Show Cause: Exh. E-RegionalDirector's notice of supplemental hearing, dated May 13, 1975; Exh. F--Regional Director's erratum to the notice of supplemental hearing, datedMay 14, 1975; Exh. G--Cott's motion to quash the notices with respect toCott Corporation, and Exh. H-General Counsel's reply and opposition tothe motion to quash the notices with respect to Cott Corporation, datedJune 6, 1975.312 PONN DISTRIBUTING, INC.Ponn was engaged in commerce within the meaningof the Act, we find that Ponn was engaged incommerce within the meaning of the Act until atleast November 11, 1973.Although the parties to this proceeding failed tostipulate that Cott was engaged in commerce withinthe meaning of the Act, in view of the stipulation thatCott assumed Ponn's operation and the fact that wehave previously asserted jurisdiction over Cott,5weconclude that Cott is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Retail,Wholesale and Department Store Union, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.III. SUCCESSORSHIP AND BARGAINING ISSUESA. The IssuesThe issues presented are whether (I) Cott is thesuccessor to Ponn, and, if so, (2) Cott should beordered to recognize and bargain with the Union.B. The Stipulated FactsOn May 4, 1973, the Board issued its aforemen-tioned decision finding that Ponn had refused tobargain with the Union in violation of Section 8(a)(5)and (1) of the Act,6had discriminatorily dischargedtwo employees in violation of Section 8(a)(3) and (1),and had coercively questioned and otherwise intimi-dated employees, threatened them, and promisedthem benefits in violation of Section 8(a)(1) of theAct. The Board ordered Ponn, its officers, agents,successors, and assigns, to bargain with the Union,offer reinstatement to the unlawfully dischargedemployees to the same or substantially equivalentemployment, make said employees whole for anylosses suffered by reason of their discharge, and topost appropriate notices to employees. On November15, 1973, the Board's Order was affirmed andenforced against Ponn, its officers, agents, succes-I Cott Beverage Corporation, Case I RD 238, April I. 1957 (not reportedin the bound volumes of Board Decisions).6 The parties have stipulated that the appropriate collective-bargainingunit is as set forth in that Decision:All salesmen, drivers, and warehousemen of Ponn employed at thewarehouse, exclusive of office clerincal employees, professional employ-ees, guards, and supervisors as defined in Section 2(11) of the Act.Throughout our Decision and Order herein, we refer to the unit in theseterms although the employees in said unit are now employed by Colt andCott alone is in a position to carry out the mandate of our Order.sors, and assigns, by the United States Court ofAppeals for the First Circuit.Ponn's business ran into financial difficulties in1973 and on November 11, 1973, Cott canceledPonn's distributorship and foreclosed on its securityinterest in Ponn's assets.7There was no sale ofPonn's business to Cott, and no consideration passedfrom Cott to Ponn. On November 12, 1973, Cottassumed the operation of Ponn's business over theterritory previously served by Ponn. In April 1975,Cott reassigned a portion of this territory to GilbertDistributors, and at the time of the signing of thestipulation of facts herein, Cott serviced all thecustomers previously served by Ponn, except thosetransferred to Gilbert, and a substantial number ofadditional customers.Cott's principal office and place of business islocated one-eighth of a mile from Ponn's formerfacility. Cott did not occupy Ponn's leased facility,but retained and, as of the date of the stipulation,continued to use Ponn's telephone number. Cott'sdelivery equipment, as of that date, consisted of twoleased van body trucks. Ponn also leased these sametwo trucks, in addition to a third van body truck andone pickup truck from the same lessor. At the timeCott took over Ponn's distributorship, Cott hired alleight unit employees previously employed by Ponn,who constituted Cott's entire complement of unitemployees, and who performed substantially thesame jobs for Cott as they had for Ponn. At the timeof the stipulation herein, only one former Ponnemployee was still employed by Cott.8There is noallegation that any of the terminations or resigna-tions of the other former Ponn employees involvedany violation of the Act.In November or December 1974, Cott offeredreemployment to the unlawfully discharged Ponnemployees, who declined the offers. On December13, 1974, Cott sent checks totalling $4,017.81 to theRegional Director for Region I in full settlement ofPonn's backpay obligation, but, in an accompanyingletter, stated: "You are reminded that Cott Corpora-tion has specifically rejected the contention that it isa successor to Ponn Distributing, Inc."Cott has never recognized a legal obligation tobargain with the Union. However, Cott, without7 The stipulation is silent as to the nature of Cott's secunty interest inPonn's assets. The Administrative Law Judge in his Decision in thisproceeding (203 NLRB at 483), however. found that:By financial and other arrangements, and under conditions somewhatsimilar to obtaining a franchise from Cott, [Ponn I independentlyassumed, subject to some controls by Cott, the distnbution in theWorcester-Leominster-Fitchburg sector of products bearing the brandname of "Cott."N There are currently no former Ponn employees in Cott's employ.313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprejudice to its contention that it was not legallyobligated to do so, did discuss various subjectsappropriate for collective bargaining with the Unionbetween May and August 1974. Two or threebargaining sessions were held, but, upon learning ofthe filing of a decertification petition on August 30,1974, Cott withdrew from bargaining and no furthernegotiating sessions have been held.C. Contentions of the PartiesThe General Counsel contends that Cott is thesuccessor to Ponn and as such is liable for Ponn'sunfair labor practices. In support of this contention,the General Counsel relies on the facts that Cottdistributed its beverages over the same territorypreviously served by Ponn, operated from its plantwhich was close to Ponn's former location, used twotrucks previously used by Ponn, and hired Ponn'sentire complement of unit employees who continuedto perform their same jobs. Additionally, GeneralCounsel asserts that Cott took over Ponn's businesswith complete knowledge of the unfair labor prac-tices found against Ponn.Cott contends that for the Board to impose abargaining obligation upon Cott under the circum-stances of this case would be unfair to Cott and to itspresent employees who did not work for Ponn. Cottasserts that: (1) no consideration passed from Cott toPonn and thus Cott could not have protected itselfagainst any potential liability by adjusting thepurchase price;s(2) Cott has already satisfied aportion of Ponn's obligations by making backpaypayments and offers of reinstatement to the twounlawfully discharged employees: (3) Cott did in factbargain with the Union until the question concerningthe continued majority status was raised; and (4)there has been a complete turnover of employeessince Cott assumed operation of Ponn, and thereforeno employee who may have been influenced byPonn's unfair labor practices is still in Cott's employ.Cott contends, therefore, that its rights as well asthose of its employees would be served best byallowing the employees to determine by an election ifthey desire to be represented by the Union.D. DiscussionAs noted above, the issues in this proceeding are(I) whether Cott is the successor to Ponn, and, if so,(2) whether Cott should be ordered to recognize andbargain with the Union. For the reasons set forthbelow, we answer both questions in the affirmative." Thus, according to Cott, this case is distinguishable from Perma Vin'vl(Corporation. Dade Plastics Co. and United States Pipe and Foundrv Companhv.164 NLRB 968 1967). enfd. 398 F.2d 544 (C .A.5. 1968). afd. sub nom.Golden State Bottling (o.. formerly Pepsi (iola Bottling Co. of Sacramento v.V. l R.B. 414 US. 168 (1973).The principles applicable to the successorshipquestion herein are those enunciated in N.L.R.B. v.Burns International Security Services, Inc., 406 U.S.272 (1972). In that case, the Court stated, withrespect to whether or not an employer who takesover another's operations succeeds to the predeces-sor's bargaining obligations:[W]here the bargaining unit remains unchangedand a majority of the employees hired by the newemployer are represented by a recently certifiedbargaining agent there is little basis for faultingthe Board's implementation of the express man-dates of §8(a)(5) and §9(a) by ordering theemployer to bargain with the incumbent union.[406 U.S. at 281.]We find similar considerations present in the casebefore us. Although the Union was not certified, theBoard had ordered Ponn to bargain with the Unionseveral months before Cott took over Ponn's opera-tions on November 12, 1973. Three days later theBoard's Decision and Order finding Ponn to haveviolated the Act was enforced by the United StatesCourt of Appeals for the First Circuit. There is nocontention by Cott that it was unaware of theBoard's Order or the pending court of appealsproceeding at the time of its foreclosure on itssecurity interest in Ponn's assets.In support of its contention that under thecircumstances of this case it should not be found tobe a successor, Cott argues that the principles setforth in Perma Vinyl Corporation, supra, require afinding that it is not a successor to Ponn. In PermaVinyl, the Board found that a successor is obligatedto remedy the unfair labor practices of its predeces-sor. In that case, the business was continued in thesame form and the successor was charged with noticeof the unfair labor practice charges against thepredecessor. The Board concluded that imposing thisresponsibility on the bona fide purchaser worked nounfair hardship upon the purchaser inasmuch as itbecame the beneficiary of the unremedied unfairlabor practices and the purchase price could beadjusted to reflect any potential liability. Cott assertsthat in this case there was no sale of Ponn's assets toCott, and thus Cott had no opportunity to adjust thepurchase price so as to compensate for any potentialliability. We find no merit to this argument, for a saleand purchase is not a prerequisite for a finding ofsuccessorship.'0Additionally, inasmuch as Ponn wasessentially a franchise of Cott, which maintainedsome control over Ponn's manner of operation, it"' See A I State ibactors, Secured Party in Possession of North Park MfeatCompany, 205 NLRB 1122(1973), and cases cited therein.314 PONN DISTRIBUTING, INC.appears that Cott assumed operation of Ponn'sbusiness in order to protect its own investment inPonn. In these circumstances, we conclude that Cottwas not a totally disinterested party at the time itforeclosed on its security interest in Ponn's assets.Indeed, in our view, Cott's security interest isanalogous to the "purchase" relied upon by theBoard in Perma Vinyl.Accordingly, we conclude that Cott became asuccessor to Ponn on and after November 12, 1973,when Cott hired all of Ponn's former employees tocontinue in their former jobs and essentially contin-ued Ponn's former operation. We further concludethat as Ponn's successor Cott is obligated, inaccordance with the basic holding in Perma Vinyl,supra, to remedy Ponn's unfair labor practices.Cott contends that there are special circumstancesin this case which militate against ordering it tobargain with the Union even if it is found to be thesuccessor to Ponn. Thus, Cott asserts, correctly, thatit engaged in bargaining until a question concerningthe continued majority status of the Union wasraised by the decertification petition. We note,however, that even while bargaining Cott stated thatit had no obligation to do so. We therefore concludethat Cott's few bargaining sessions with the Union donot constitute a basis for finding that Cott remediedPonn's unlawful refusal to bargain. We further findthat in these circumstances Cott could not validlyrely on the decertification petition as a reason toterminate bargaining. 1Cott also argues that, inasmuch as none of Ponn'sformer employees are still employed by Cott, itspresent employees should not be forced to berepresented by a union which they have not had anopportunity to select. Cott thus seeks to benefit fromhaving successfully avoided bargaining from Novem-ber 12, 1973, until such time as a complete turnoverof unit personnel was effectuated. However, "[p]riorunremedied unfair labor practices preclude anemployer from questioning the majority status of theunion."12Additionally, "it is a well-settled principlethat new employees are presumed to support theunion in the same ratio as those whom they havereplaced."13Accordingly, we conclude that theturnover in the employee complement does notwarrant excusing Cott from its obligation to bargain."I See Olson Bodies, Inc., 206 NLRB 779, 780 (1973), in which the Boardheld:Serious unremedied unfair labor practices ... tend to producedisaffections from a union and thus remove as a lawful basis for anemployer's withdrawal of recognition the existence of a decertificationpetition or any evidence of loss of union support which, in othercircumstances, might be considered as providing objective consider-ations, demonstrating a free and voluntary choice on the part ofemployees to withdraw their support of a labor organization.Finally, we find no merit to Cott's contention that,because it has already satisfied a portion of Ponn'sobligations by offering backpay and reinstatement tothe two employees found by the Board to have beenunlawfully discharged by Ponn, the further remedyof a bargaining order is unwarranted. Cott offersneither precedent nor rationale in support of thisproposition, nor are we aware of any. Cott furtheroffers no compelling reasons warranting a conclusionthat it should be relieved of the obligation ofsatisfying the entire Board Order. To the contrary, itis obvious that the remedying of 8(a)(3) dischargescannot serve to remedy 8(a)(5) refusals to bargainsince separate and different statutory rights, obliga-tions, and considerations are involved. Consequently,if this contention of Cott were to prevail, the refusal-to-bargain violation would go unremedied and theBoard's Order against Ponn and its successor, Cott,substantially would be to no avail.On the basis of the foregoing, having found thatCott is the successor to Ponn and that the circum-stances of this case do not warrant a conclusion thatCott should be excused from remedying its predeces-sor's unfair labor practices, we shall order Cott tobargain with the Union. N.L.R.B. v. Burns Interna-tional Security Services, Inc., supra.IV. THE EFFECTS OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Cott set forth above have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States, andtend to lead to industrial strife burdening andobstructing commerce.v. REMEDYHaving found that Cott has failed to remedy all ofPonn's violations of the Act by refusing to recognizeand bargain with the Union since November 12,1973, we shall order Cott to cease and desisttherefrom and, affirmatively, to bargain with theUnion upon request.'412 King Radio Corporation, 208 NLRB 578. 583 (1974), enfd. 510 F.2d1154 (C.A. 10, 1975).11 James W Whirfield d/b/a Currtten Supermarket, 220 NLRB 507, 509(1975).14 As the successor to Ponn, Cott was also responsible for remedyingPonn's violations of Sec. 8(aX3) and (1) of the Act. However, inasmuch asthe General Counsel concedes that Cott has already complied with theaffirmative portions of the Order directed to Ponn and "its ... successors"regarding these violations, we shall not include provisions relating toreinstatement and backpay in our Order therein.315 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWI. Cott Corporation is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. The following unit was found by the Board inits Decision and Order reported at 203 NLRB 482,stipulated by the parties herein, and continues to beappropriate for purposes of collective bargaining:All salesmen, drivers and warehousemen of Ponnemployed at the warehouse, exclusive of officeclerical employees, professional employees,guards and supervisors as defined in Section 2(11)of the Act.3. Since May 4, 1973, the Union has been theexclusive representative of the employees in the unitfound appropriate above.4. On and after November 12, 1973, Cott Corpo-ration became responsible for remedying the unfairlabor practices found by the Board to have beencommitted by Ponn Distributing, Inc.5. As the successor to Ponn Distributing, Inc.,Cott Corporation succeeded to its predecessor'sbargaining obligations under the aforesaid BoardOrder, and has since that date refused to recognizeand bargain with the Union as the exclusiverepresentative of its employees in the appropriateunit.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Cott Corporation, Leominster, Massachusetts, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively with Retail,Wholesale and Department Store Union, AFL-CIO,as the exclusive bargaining representative of theemployees in the following appropriate unit:All salesmen, drivers and warehousemen of Ponnemployed at the warehouse, exclusive of officeclerical employees, professional employees,guards and supervisors as defined in Section 2(11)of the Act.(b) In any like or related manner, interfering with,restraining, or coercing its employees in the exerciseof their right to self-organization, to form, join, orassist the above-named Union, or any other labororganization, to bargain collectively through repre-sentatives of their own choosing, and to engage inother concerted activities guaranteed by Section 7 ofthe Act, for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyor all such activities.2. Take the following affirmative action, which isdeemed necessary to effectuate the policies of theAct:(a) Upon request, bargain with the above-namedUnion as the exclusive representative of the employ-ees in the unit described above with respect to wages,hours, and other terms and conditions of employ-ment and, if an agreement is reached, embody saidagreement in a signed contract.(b) Post at its Leominster, Massachusetts, plantcopies of the attached notice marked "Appendix." '5Copies of said notice, on forms provided by theRegional Director for Region 1, after being dulysigned by Cott's representatives, shall be posted byCott immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Cott to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps Cott has taken to comply herewith.15 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withRetail, Wholesale and Department Store Union,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their right to self-organization,to form, join, or assist the above-named Union, orany other labor organization, to bargain collec-tively through representatives of their own choos-ing, and to engage in any other concertedactivities for the purposes of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities.WE WILL, upon request, bargain collectivelywith the said Union as the exclusive representa-tive of all our employees in the appropriate unitwith respect to wages, hours, and other terms and316 PONN DISTRIBUTING, INC.conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement. The bargaining unit is:All salesmen, drivers and warehousemen ofPonn employed at the warehouse, exclusiveof office clerical employees, professionalemployees, guards and supervisors as de-fined in Section 2(11) of the Act.CoTr CORPORATION317